Case 2:21-cv-00181-JRG Document 1-8 Filed 05/25/21 Page 1 of 7 PageID #: 1272




                            EXHIBIT E
                    Case 2:21-cv-00181-JRG Document 1-8 Filed 05/25/21 Page 2 of 7 PageID #: 1273

                                         United States Patent No. 10,292,011 (Cisco)
US Patent No. 10,292,011 B2       CiscoWave 2 Access Points

11. A method in a location        CiscoWave 2 Access Points are a “sending data processing system”.
network expanse, the method
comprising:

periodically beaconing
outbound a broadcast
unidirectional wireless data
record from at least one
sending data processing
system for physically locating
in a region of the sending data
processing system one or
more receiving user carried
mobile data processing
systems, the broadcast
unidirectional wireless data
record received directly from     https://www.cisco.com/c/en/us/td/docs/wireless/controller/9800/16‐12/config‐guide/b_wl_16_12_cg/ble‐
the sending data processing       beacon.html
system in each receiving user
carried mobile data
processing system of the one
or more receiving user carried
mobile data processing
systems, and including:
no physical location              The Major and Minor fields do not constitute “physical location coordinates”. Rather, the Major and Minor
coordinates of the sending        fields act as sub‐names to the UUID (which is identical across all beacons managed by an app developer).
data processing system,           Moreover, if the beacon is moved to a different physical location, the Major and Minor fields will continue to be
                                  identical absent reconfiguration of the beacon.



                                                                         1
                             Case 2:21-cv-00181-JRG Document 1-8 Filed 05/25/21 Page 3 of 7 PageID #: 1274

                                             United States Patent No. 10,292,011 (Cisco)
US Patent No. 10,292,011 B2           CiscoWave 2 Access Points


a data field containing a signal
strength of the sending data
processing system, and




                                      https://www.cisco.com/c/en/us/td/docs/wireless/controller/9800/16‐12/config‐guide/b_wl_16_12_cg/ble‐
                                      beacon.html




                                      https://os.mbed.com/blog/entry/BLE‐Beacons‐URIBeacon‐AltBeacons‐iBeacon/

                                      The TX Power constitutes the “data field containing a signal strength of the sending data processing system”.

                                                                            2
37705450.1.docx 05/24/2021
                             Case 2:21-cv-00181-JRG Document 1-8 Filed 05/25/21 Page 4 of 7 PageID #: 1275

                                             United States Patent No. 10,292,011 (Cisco)
US Patent No. 10,292,011 B2           CiscoWave 2 Access Points

application context identifier        The Major and Minor fields constitute “application context identifier data identifying location based content for
data identifying location based       presenting by a location based application of the receiving user carried mobile data processing system to a user
content for presenting by a           interface of the receiving user carried mobile data processing system […]”.
location based application of
the receiving user carried
mobile data processing system
to a user interface of the
receiving user carried mobile
data processing system




                                      https://www.cisco.com/c/en/us/td/docs/wireless/controller/9800/16‐12/config‐guide/b_wl_16_12_cg/ble‐
                                      beacon.html




                                                                             3
37705450.1.docx 05/24/2021
                             Case 2:21-cv-00181-JRG Document 1-8 Filed 05/25/21 Page 5 of 7 PageID #: 1276

                                             United States Patent No. 10,292,011 (Cisco)
US Patent No. 10,292,011 B2           CiscoWave 2 Access Points

upon the receiving user               Apple devices implement the iBeacon protocol. Apps implementing iBeacon region APIs cause the iOS operating
carried mobile data processing        system to request user permission to use location services.
system determining with a
local memory maintained
location based configuration
monitored with background
processing of the receiving
user carried mobile data
processing system during
mobility of the receiving user
carried mobile data processing
system anticipating receipt of
the broadcast unidirectional
wireless data record having
the application context
identifier data in response to a
user activating the location
based application with the
user interface of the receiving       Apple, “Getting Started with iBeacon”, Version 1.0 (June 2, 2014), downloaded from
user carried mobile data              https://developer.apple.com/ibeacon/Getting‐Started‐with‐iBeacon.pdf on Oct. 26, 2020
processing system wherein the
location based application:           The CoreLocation service is (like most, if not all, operating system functions) a background activity. Granting
                                      permission through the UI above causes the app to be registered within iOS CoreLocation services to receive
                                      iBeacon messages from beacons.




                                                                             4
37705450.1.docx 05/24/2021
                             Case 2:21-cv-00181-JRG Document 1-8 Filed 05/25/21 Page 6 of 7 PageID #: 1277

                                             United States Patent No. 10,292,011 (Cisco)
US Patent No. 10,292,011 B2           CiscoWave 2 Access Points

invokes a location based API of       As shown above, a location‐based application invokes the CoreLocation API in the iOS operating system, which
the receiving user carried            involves a request for user permission.
mobile data processing system
for the location based
configuration anticipating the
receipt of the broadcast
unidirectional wireless data
record having the application
context identifier data,


is notified upon the receipt of
the broadcast unidirectional
wireless data record having
the application context
identifier data configured in
the location based
configuration, and




                                      Apple, “Getting Started with iBeacon”, Version 1.0 (June 2, 2014), downloaded from
                                      https://developer.apple.com/ibeacon/Getting‐Started‐with‐iBeacon.pdf on Oct. 26, 2020




                                                                           5
37705450.1.docx 05/24/2021
                             Case 2:21-cv-00181-JRG Document 1-8 Filed 05/25/21 Page 7 of 7 PageID #: 1278

                                            United States Patent No. 10,292,011 (Cisco)
US Patent No. 10,292,011 B2           CiscoWave 2 Access Points

presents the location based
content to the user interface
of the receiving user carried
mobile data processing
system, the location based
content originating from
another data processing
system that is remote to both
the sending data processing
system and the receiving user
carried mobile data
processing system.




                                      https://blogs.cisco.com/networking/indoor‐wifi‐location‐and‐beacons‐better‐together



                                                                          6
37705450.1.docx 05/24/2021
